Title: To Alexander Hamilton from James McHenry, 28 May 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War Department 28th. May. 1799—
          
          I have transmitted to the President, the Sentence of a General Court Martial, held by your order, at New York, on the 16th. day of April ulto. in the case of Richard Hunt, a Serjeant in Captain Stille’s company of the 2d. regiment of Artillerists and Engineers, charged with the crimes of desertion and a breach of trust, in carrying off with him, two hundred dollars, and upwards, being monies entrusted to him by the men of the said company for their pay, and sentenced to death.
          My opinion is, that Richard Hunt, on account of the aggravating circumstances, attending his crime, is as proper an object for military execution, as any that can probably offer, and that, as desertion has encreased to a degree, highly injurious to the military service, he ought to suffer. I have written to this effect to the President.
          You will recollect that this sentence was returned to New York, when originally forwarded to me, because two thirds of the Members of the Court did not appear upon the face of the proceedings, as is expressly directed by the Articles of War to have concurred therein. It was afterwards sent back, with a certificate signed by the President and acting Judge Advocate, that the omission, was accidental, that the fact was, more than two thirds of the Court concurred, and the omission supplied by interlineation.
          The good of the Service, requires indispensibly at this time, well placed examples, for the crime of desertion—Richard Hunt ought to suffer, but it may be made a question, whether the manner and form of the sentence of the Court, will justify his being made to suffer under it, and if the President returns to me, a warrant for his execution signed by him, it may require your serious consideration.
          The omission in the proceedings, to set forth, that two thirds of the Court concurred in the Sentence, was, it is presumed, supplied, after the dissolution of the Court. The sentence does not prescribe the manner of death, perhaps this, altho usual, is not required by the wording of the article respecting the crime of desertion. The sentence does not mention, for a breach of what section or article, of the rules and articles of war, the Prisoner shall suffer—
          I am Sir with respect your obedient servant
          
            James McHenry
          
          Major General Alexander Hamilton—
        